Citation Nr: 0620000	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  04-31 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service Disabled Veterans' Insurance (RH) 
benefits under 38 U.S.C.A. § 1922(a).


REPRESENTATION

Appellant represented by:	To Be Determined


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran served on active duty from April 1966 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania, that denied eligibility for RH insurance under 
38 U.S.C.A. § 1922(a) (West 2002).  In March 2005, the 
veteran, sitting at the RO, testified at a hearing, via video 
conference, with the RO sitting at the Board's central office 
in Washington, D.C.  A transcript of the proceeding is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he was mentally incompetent during 
his two-year application period for RH insurance, from 
January 2001 to January 2004.

Of record is a fee-based psychiatric examination report 
prepared by T.H., M.D., dated and received in October 2004.  
This examination report appears to be relevant to the issue 
of the veteran's competency, the issue on appeal.  The 
veteran's claim was certified to the Board in December 2004.  
The record does not reflect that this additional evidence 
received following the July 2004 statement of the case was 
reviewed by the agency of original jurisdiction prior to 
certification of the claim to the Board.  The law generally 
requires that the agency of original jurisdiction initially 
consider this evidence, which was received at the RO before 
the claims file was transferred to the Board in December 
2004, and then readjudicate the claim and issue a 
supplemental statement of the case (SSOC).  38 C.F.R. § 
19.31(b)(1) (2005); see also Disabled American Veterans v. 
Secretary of Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).  
The veteran did not waive his right to have this new evidence 
initially considered by the RO.  

Further, on March 18, 2005, subsequent to the March 5, 2005 
videoconference hearing, the veteran submitted additional 
pertinent evidence regarding his claim, some duplicative of 
that previously considered by the RO, without waiver of RO 
consideration of the new evidence.  See 38 C.F.R. § 20.1304 
(2005).  The RO must also review this evidence since the 
veteran did not waive his procedural rights in writing.  
38 C.F.R. § 20.1304(c).

Under 38 U.S.C.A. § 1922(a) (West 2002), an application for 
Service Disabled Veterans' Insurance is considered timely if 
filed within two years from the date of service connection of 
a disability that is at least 10 percent disabling.  However, 
if the person filing the application is considered to have 
been mentally incompetent during any part of the two-year 
period, application for insurance under this provision may be 
filed within two years after a guardian is appointed or 
within two years after the removal of such disability as 
determined by the Secretary of VA, whichever is the earlier 
date.  See 38 U.S.C.A. § 1922(b)(3).  In this case, that two-
year period was from January 2001 to January 2003.  

The Board observes that 38 C.F.R. § 3.353(a) (2005) defines a 
mentally incompetent person as "one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation."  

The record reflects that, in a January 2001 rating decision, 
the RO granted the veteran's claims for post-traumatic stress 
disorder (PTSD), awarded a 50 percent disability rating, and 
for status post right radial head fracture, assigned a 10 
percent disability rating.  Notice of this decision was 
mailed to the veteran on January 19, 2001.  The veteran 
applied for RH benefits in a letter postmarked December 10, 
2003, more than 10 months after the two-year application 
period for RH insurance had expired.  

As noted, the veteran claims that he was mentally incompetent 
during the two-year application period for RH insurance, from 
January 2001 to January 2003.  In March 2005, he re-submitted 
the December 2003 statement of his VA psychiatrist, D.L.D., 
M.D., who said that the veteran was incapable of applying for 
RH insurance before January 2003 due to his mental condition.  
Also of record is a December 2000 fee-based examination 
report prepared by W.P.K., M.D., who found that the veteran 
would be able to manage his own funds.  In light of the 
conflicting evidence of record, the Board believes it would 
be helpful to obtain a medical opinion regarding this issue 
that considers all the pertinent medical evidence of record, 
prior to a resolution of this claim.  

Finally, there appears to be a bit of confusion regarding the 
veteran's appointed service representative.  Of record is a 
letter to the veteran from the RO, dated December 10, 2003, 
regarding the claim on appeal, a copy of which was sent to 
the Veterans of Foreign Wars (VFW).  However, in an 
Appointment of Veterans Service Organization as Claimant's 
Representative (VA Form 21-22a) signed by the veteran and 
dated December 23, 2003, he designated the Utah Division of 
Veterans Affairs as his representative.  But in July 2004, 
the RO sent a copy of the statement of the case in this 
matter to The American Legion (AL) and a December 2004 
Certification of Appeal also lists the AL as the veteran's 
representative.  Then, at his March 2005 hearing, the veteran 
was accompanied by a representative of the Utah Division of 
Veterans Affairs.  

An appellant's claim may be prosecuted by only one recognized 
organization, attorney or agent.  See 38 C.F.R. § 20.601 
(2003) (regarding the requirement that only one 
representative is permitted for a claimant).  Pursuant to 38 
U.S.C.A. § 7105(b)(2) (West 2002) and 38 C.F.R. § 
14.631(c)(1) (2005), not more than one recognized 
organization, attorney, or agent will be recognized at any 
one time in the prosecution of a claim.  It appears in this 
case that the Utah Division of Veterans Affairs is operating 
as the veteran's representative with respect to the issue now 
before the Board; although it appears the RO has also held 
both the AL and the VFW as the veteran's representative.  
While this is not entirely clear, considerations of due 
process mandate our careful adherence to the appellant's 
desires with regard to representation.  Accordingly, 
clarification of the veteran's chosen representative on the 
issue before the Board at present should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he clarify in writing his 
chosen representative for his claim in 
this appeal, i.e., whether he wishes to be 
represented by the Utah Division of 
Veterans Affairs or The American Legion, 
or another service organization, and, if 
necessary, submit another appropriate 
appointment form or letter.

2.  The RO should request that the 
veteran's RH insurance and claims files, 
and a copy of this Remand, are reviewed by 
an appropriate medical examiner, 
preferably a psychiatrist.  Upon review of 
the pertinent medical records,

a) the examiner is requested to render 
an opinion as to whether it is at least 
as likely as not (i.e., to at least a 
50-50 degree of probability) that the 
veteran lacked the mental capacity to 
contract or to manage his own affairs, 
including filing an application for a 
VA benefit (RH insurance) at any time 
during the period from January 2001 to 
January 2003, or whether such a finding 
of mental incompetence during the 
period in question is unlikely (i.e., 
less than a 50-50 probability).  
   
b) In rendering an opinion, the 
examiner is specifically requested to 
address the December 2003 opinion of 
D.L.D., M.D. (to the effect that the 
veteran would have been unable to meet 
expectations in filing a timely claim 
prior to January 2003), the December 
2000 report of W.P.K., M.D. (to the 
effect that the veteran was able to 
manage his own funds), the other 
pertinent medical records regarding the 
veteran's competency from January 2001 
to January 2003, and the October 2004 
psychiatric examination report from 
T.H., M.D.  A complete rationale is 
requested for all opinions provided.  
The examination report should indicate 
if the examiner reviewed the veteran's 
medical records.

3.  Thereafter, the RO should readjudicate 
the veteran's claim eligibility for RH 
insurance under 38 U.S.C.A. § 1922.  If 
the action taken is adverse to the 
veteran, he and his representative should 
be furnished with a SSOC that contains a 
summary of the relevant evidence submitted 
since the statement of the case issued in 
July 2004, and a citation and discussion 
of the applicable laws and regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



